I dissent.
"Refusal to surrender the proceeds of a mortgaged crop constitutes a conversion of the sum withheld; and in an action to foreclose the mortgage, such a converter is properly made a party." Wenatchee Production Credit Ass'n v. Pacific Fruit Produce Co., 199 Wn. 651, 92 P.2d 883, Syllabus [1].
I think the judgment should be affirmed. *Page 194 
                              ON REHEARING.                      [En Banc. September 7, 1940.]
PER CURIAM.
Upon a rehearing En Banc, a majority of the court adheres to the Departmental opinion heretofore filed herein.